United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
          IN THE UNITED STATES COURT OF APPEALS
                                              August 9, 2007
                   FOR THE FIFTH CIRCUIT
                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-30523
                              Summary Calendar


KENNETH BRADFORD

                                           Plaintiff-Appellant

v.

STATE OF LOUISIANA

                                           Defendant-Appellee


                 Appeal from the United States District Court
                     for the Middle District of Louisiana
                             USDC No. 3:06-CV-7


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Kenneth Bradford, a Georgia prisoner, appeals the district court’s orders
remanding his Louisiana state criminal prosecutions to Louisiana state court
and denying reconsideration. The district court remanded the action after
determining that Bradford had failed to satisfy the procedural requirements of
28 U.S.C. § 1446 by filing an untimely notice of removal. See § 1446(c)(1).
      Section 1446(c)(1) provides that a notice of removal of a criminal case must
“be filed not later than thirty days after the arraignment in the State court, or

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30523

at any time before trial, whichever is earlier, except that for good cause shown
the United States district court may enter an order granting the defendant . . .
leave to file the notice at a later time.” Bradford does not challenge the district
court’s determination that his notice of removal was not filed within 30 days of
arraignment. Instead, Bradford argues that in the light of his allegations of civil
rights violations, including racial discrimination, by the State Attorney
General’s Office, the district court erred in dismissing his notice of removal and
remanding without conducting an evidentiary hearing. Because Bradford has
wholly failed to demonstrate good cause for filing an untimely notice of removal,
we find no error. See § 1446(c)(1).
      The district court’s decision is AFFIRMED; motion for a stay of state court
proceedings DENIED.




                                        2